STONE, J.
— The Chancellor found, as a fact, that the deed of conveyance made by Wm. M. Pyron and wife, to his two sons, was fraudulent as against his existing creditors. We are not clearly convinced that in this he erred. On the contrary, we think the weight of the evidence is decidedly against the bona fides of the deed. When an insolvent debtor, as Wm. M. Pyron is shown to have been, conveys a tract of land to his two sons, about the time they attain to lawful age, and who are without visible means, and constitute a part of his family, it requires much clearer evidence of payment of the purchase-money, to uphold the transaction, than is found in this record. But this case is much stronger in its circumstances. The only evidence of a consideration paid is the testimony of the two sons, who testify separately, that they paid for tlie land — two thousand dollars — in labor *461for the said Wm. M., from the year 1870 to the year 1872, inclusive ; and each testifies in substantially the same language. On cross-examination each testifies, “ that the land was paid for in labor and services rendered by me and [the other brother] as stated in my answer to the third direct interrogatory, and I can give no other or further description of the payments than that already referred to.” Not a word said about the price per month, or year, of their services, nor whether they worked as mechanics, or common laborers. There is much other testimony tending to impeach the bona fides of this transaction. It can not be upheld. — Harrell v. Mitchell, 61 Ala. 270.
The regularity of the recovery and judgment on which this proceeding is founded, is fully shown in the statutes of Georgia, copied in the record.
Affirmed.